DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

The disclosure is objected to because of the following informalities:
Applicant has referred to element 6 as a “horizontal bead” which has been referenced in the specification as follows:
“The use of the mounting position 21 for mounting a horizontal bead 6 is beneficial for horizontal adjustment and facilitates horizontal positioning of the wall lamp body 1” [page 3, lines 29-31].
“...with the horizontal bead 6, it may be convenient to longitudinally adjust the wall frame 2 so as to keep the wall frame 2 horizontal” [page 4, lines 16-17].
It is assumed that the “horizontal bead” is a level or leveling device.  Such a designation should be provided in the specification.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities: 
ith respect to claim 8, the term “horizontal bead” should be changed to –level-- or --leveling device—in the claims to clarify the element.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masters et al. (6,135,624).
With respect to claim 1, Masters discloses a structure for mounting a wall lamp [10, column 4, lines 53-55], comprising a wall lamp body [12] and a wall frame [14], 
With respect to claim 2, Masters discloses the snap-fitting structure comprises a hinging groove [32, 26] and a hinging lug [94, 68] which are matched with each other; one of the hinging groove [32, 26] and the hinging lug [94, 68] is arranged on a rear side of the wall lamp body [12], and the other one of the hinging groove [32, 26]  and the hinging lug [94, 68] is arranged on a front side of the wall frame [14]; and the wall lamp body [12] is longitudinally movable relative to the wall frame [14] to insert the hinging lug [94, 68] into the hinging groove [32, 26].  
With respect to claim 7, Masters discloses the wall lamp body [12] is provided with a first spacer [20] abutted against the wall frame [14] on a rear side of the wall lamp body, 
With respect to claim 10, Masters discloses the mounting plate is provided with a wire passageway [24], and the wall frame is provided with a mounting port [low section of element 14 which fits below element 24 and would allow the wire passage] communicated with the wire passageway.  
With respect to claim 11, Masters discloses the wall lamp body [12] is provided with a first spacer [20] abutted against the wall frame [14] on a rear side of the wall lamp body, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masters et al. (6,135,624) in view of Varieur (8,511,630).
With respect to claim 4, Masters does not disclose the claimed inclined guide transition of the hinging lug.  Varieur in a similar mounting device having a lug which allows a lighting device to be mounted to wall, teaches the hinging lug is provided, at a lower end of the hinging lug, with an inclined guide transition which allows an easier in insertion of the lug into the groove. It would have been well within the skill of one versed in the art at the time the invention was made to form the hinging lug of Masters to have am inclined guide transition at a lower end of the hinging lug in the device of Masters to allows an easier in insertion of the lug into the groove.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masters et al. (6,135,624).
With respect to claim 6, Masters does not disclose the claimed positioning projection and positioning hole.  Using positioning projections which fit into positioning holes is well known in the art and allows metal pieces to be easily aligned. It would have been well within the skill of one versed in the art at the time the invention was made to 
With respect to claim 9, Masters discloses the rear side of the wall lamp body [12] is provided with a structure configured for hanging on the wall frame [14] through the snap-fitting structure but does not disclose a separate a mounting plate attached to the rear side of the wall lamp body.  It would have been well within the skill of one versed in the art at the time the invention was made to form the structure configured for hanging on the wall frame on a mounting plate separate from the lamp body in the device of Masters so the lamp body may be used in applications where the structure configured for hanging on the wall frame is not needed allowing the lamp body to be more versatile. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masters et al. (6,135,624) in view of Allen et al.  (2018/0188779)
With respect to claim 8, Masters does not disclose the claimed horizontal bead. Allen in a similar mounting device which allows an electrical device to be mounted to wall, teaches the wall frame [108] is provided with a mounting position for mounting a horizontal bead [180: paragraph 0092] to aide in mounting the device in a level position.  It would be obvious to one or ordinary skill in the art at the time the invention was made .   

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In a structure for mounting a wall lamp, comprising a wall lamp body and a wall frame, wherein the wall lamp body is configured for hanging on the wall frame through a snap-fitting structure, wherein the snap-fitting structure comprises a hinging groove and a hinging lug which are matched with each other; one of the hinging groove and the hinging lug is arranged on a rear side of the wall lamp body, and the other one of the hinging groove and the hinging lug is arranged on a front side of the wall frame; and the wall lamp body is longitudinally movable relative to the wall frame to insert the hinging lug into the hinging groove; prior art fails to show or suggest:
1)  The hinging groove is provided, at an upper end of the hinging groove, with a turn-up or flange inclined to an inner sidewall of the hinging groove; or 
2)  The hinging lug is provided, at a lower end of the hinging lug, with an inclined guide transition; or 
.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Russell (4,217,629) discloses a wall lamp body [10] is configured for hanging on the wall frame [14].
Russell (5,349,134) discloses a wall lamp body [290] is configured for hanging on the wall frame [292].
Dearborn (5,713,657) discloses a wall lamp body [20] is configured for hanging on the wall frame [40].
Crelin (6,467,928) discloses a wall lamp body [50] is configured for hanging on the wall frame [20].
Walker (7,841,755) discloses a wall lamp body [30] is configured for hanging on the wall frame [20].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/           Primary Examiner, Art Unit 2875